Citation Nr: 1137931	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for irritable bowel syndrome/hiatal hernia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1978 to April 1980. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from an October 2005 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  Service connection for irritable bowel syndrome was granted and was incorporated within the existing service-connected hiatal hernia disorder.  The 30 percent rating for the combined gastroesophageal disability was maintained from which the Veteran appeals for a higher disability rating. 

The appellant was afforded a personal hearing by videoconference in November 2008 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  During the hearing, the issue of entitlement to service connection for sickle cell anemia was withdrawn from appellate consideration. 

In February 2009, the Board remanded this claim for additional development.  
The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In July 2011 the Board received a statement from the Veteran forwarded by his representative in which he stated that he was awarded 100 percent disability from the Social Security Administration (SSA) for his service connected irritable bowel syndrome/hiatal hernia.  He included the award letter from SSA dated in July 2010.  The medical and legal documents pertaining to his application and grant of benefits have not been associated with the claims folder.  Based on his statement, the SSA records would contain evidence relevant to the claim and a determination by the Board cannot be made absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

Additionally the representative has pointed out that the disability award from SSA was effectuated since the most recent supplemental statement of the case and the most recent VA examination in May 2009.  He requested that VA obtain the records from SSA and then have the Veteran re-examined to determine the current manifestations of the disability and so that the VA examiner can review the SSA records.  Consequently, a through and contemporaneous examination is necessary in order to assess the current severity of the Veteran's disorder.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).  Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992); see also Jones v. Brown, 7 Vet. App. 134 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence that the disability may have worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  In light of the Veteran's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his disability.

A 30 percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011) is warranted for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

Weight loss is a criterion for a disability rating higher than currently assigned for the Veteran's gastrointestinal disorder under Diagnostic Code 7346.  For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained over three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  See 38 C.F.R. § 4.112 (2011). 

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling. 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011).

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  VA outpatient treatment records dating from 2009 should be requested and associated with the claims folder. 

2.  Request all medical and legal documents pertaining to the Veteran's application for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  

3.  Then, schedule the Veteran for a VA examination by a gastroesophageal medical specialist to determine the current extent and associated manifestations of the service-connected irritable bowel syndrome/hiatal hernia.  A comprehensive clinical history should be obtained.  All indicated tests and studies should be performed, and clinical findings should be reported in detail and correlated to specific diagnoses in a narrative format.  The examiner should refer to the rating criteria above in assessing the symptoms and severity of the condition(s).  

The claims file and a copy of this remand should be made available to the examiner designated to examine the Veteran.  The examiner should indicate whether or not the claims folder was reviewed.  The examiner should also offer an opinion regarding the employability of the Veteran.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2011).


